Citation Nr: 0306403	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  96-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to service connection for a chronic 
acquired psychiatric disorder will be the subject of later 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  The Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) denied service connection 
for hepatitis C in June 1996, and the veteran has appealed 
the decision.  

The Board of Veterans' Appeals (Board) is not, at this time, 
considering the claim for service connection for a chronic 
acquired psychiatric disorder.  Rather, the Board is 
undertaking additional development on that issue pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(1)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing the 
claimant's response to the notice, the Board will prepare a 
separate decision addressing that issue.


FINDING OF FACT

Hepatitis C was not manifest in service or to a degree of 10 
percent within one year of service discharge and is unrelated 
to any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service and may 
not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the November 1992 and 
January 1996 VA Forms 21-526, Veteran's Application for 
Compensation or Pension. VA's June 1996 rating decision, the 
July 1996 statement of the case, the October 1996 
supplemental statement of the case, the November 1996 RO 
hearing, the December 2000 supplemental statement of the 
case, a March 2001 letter to him advising him of evidence he 
needed to submit to substantiate his claim, the August 2001 
supplemental statement of the case, and the October 2002 
hearing before the undersigned.  Specifically, in the June 
1996 rating decision, the RO stated that the veteran needed 
to submit evidence of incurrence or aggravation of a disease 
or injury in service, evidence of a current disability, and 
evidence of a nexus or link between the inservice injury or 
disease and the current disability.  This information was 
reiterated in the statement of the case and the supplemental 
statement of the case.

The Board concludes that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statement of the case, and other correspondence with the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Ordinary and special service medical record requests 
have been made, including in January 1999, and the 
indications are that all available service medical records 
have been requested and forwarded to the RO and are in the 
claims file.  VA examination reports and both VA and private 
medical records have been requested and obtained.  Reasonable 
attempts were made to obtain other identified relevant 
evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to Chapter 38 of the Code of Federal Regulations, 
VA's development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Cirrhosis will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 10 
percent within one year of discharge from a period of service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Analysis

Initially, the Board notes that the veteran had a hearing 
before the undersigned in October 2002.  There, he stated 
that he had sustained a laceration injury in service and had 
bled profusely before going to the hospital.  The veteran 
testified that he underwent surgery, where the pieces of 
glass were removed.  He stated that he had IVs administered 
and thought that he could have contracted hepatitis C as a 
result.

The Board has carefully reviewed the evidence of record, 
including the testimony that the veteran and his spouse 
provided at the October 2002 RO hearing, and finds that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C and as such, the claim 
must be denied.  The reasons follow.

A liver problem to include hepatitis C was not diagnosed or 
treated in service and cirrhosis of the liver was not 
manifest to a degree of 10 percent within one year of service 
discharge.  

The record reflects that hepatitis C was first manifest in 
July 1993 as reflected by private medical records diagnosing 
probable hepatitis C and probable cirrhosis of the liver at 
that time.  Moreover, the veteran conceded during his 
testimony in November 1996 that hepatitis C was first 
diagnosed in 1993.  Transcript at 1.

The veteran asserted in June 1996 that he received several 
blood transfusions when his left arm was severely cut in 
service, and that these transfusions could have been 
responsible for his being infected with the hepatitis C 
virus.  Additionally, he asserted during his November 1996 
hearing testimony that the American Liver Foundation 
indicated that there is a 10 to 40 year window of possibility 
of transmission.

However, the service medical records describe the February 
1977 left elbow laceration and its treatment in such manner 
and detail that one would expect that if he had had one or 
more blood transfusions at that time as claimed, that it 
would be documented.  The records are detailed enough to show 
that the veteran had apparently had a large blood loss prior 
to hospital admission, but that his blood pressure and pulse 
were monitored and that he had merely received intravenous 
dextrose with Ringer's Lactate.  Dextrose and Ringer's 
Lactate are reported in the service medical records ("D5R" 
and "L/R").  No blood transfusions are reported.  
Additionally, a February 1977 service medical record 
indicates that there was no artery involvement.  February 
1977 service medical records indicate that his hematocrit 
levels were monitored; however, there is no concomitant 
notation of any blood transfusions, and a February 1977 
hospital examination report indicates that his vascular 
status was intact.  Furthermore, the only intravenous fluid 
indicated as provided during the surgery on the date of the 
injury was Ringer's Lactate ("L/R"), and before anesthesia 
for the surgery, the anesthetist recorded the notation: "? 
Blood loss".  Again, no blood transfusions were reported.

The veteran admitted during his hearing in November 1996 that 
he could not remember the details of his inservice left arm 
injury or treatment very well.  Transcript at 2-4.

Furthermore, the veteran's liver and skin were normal on 
service discharge examination in December 1976 and on ROTC 
Advanced Camp examination in June 1982, when he denied liver 
trouble, jaundice, and hepatitis.

The Board notes that in December 2000, the representative 
stated the following:  

It has been opined by a Dr. Thuluvath 
that as hepatitis C has an incubation 
period of 10 to 20 years "it is at least 
as likely as not that the veteran 
contracted the hepatitis C virus during 
his time in service." 

This report from Dr. Thuluvath is not of record (although 
another report of his is of record).  With respect to this 
statement, the Board notes that even if it accepted the 
statement as true, if hepatitis C has an incubation period of 
10 to 20 years, that does not make it at least as likely as 
not that it was incurred or aggravated in service.  The 
veteran was in service for approximately 4 years between 
April 1974 and April 1977.  He was diagnosed with hepatitis C 
in 1993.  Mathematically, given these facts, the Board finds 
it cannot accept that statement as attributing the diagnosis 
of hepatitis C to service.  Again, as stated above, there is 
nothing in the service medical records to substantiate that 
the veteran had a blood transfusion or any other occurrence 
which could have caused the veteran to develop hepatitis C in 
service.  The Board gives more probative value to the service 
medical records, which were made contemporaneously with the 
veteran's service, than to a cursory conclusion that 
hepatitis C was contracted in service.  

The Board finds that the facts indicate that hepatitis C was 
first manifested in 1993 and is unrelated to any incident of 
service origin.  Accordingly, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet. App. 519 (1996).

The Board notes that the undersigned found the veteran's and 
his spouse's testimony to be very credible at the October 
2002 hearing in Philadelphia and regrets that a more 
favorable determination could not be made as to this issue.  




ORDER

Entitlement to service connection for hepatitis C is denied.



______________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

